Citation Nr: 1623798	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1987. The Veteran served in Vietnam from January 10, 1969 to January 10, 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).
 
In January 2012, the Board reopened and remanded the claims for entitlement to service connection for hypertension, peripheral neuropathy, and hearing loss for additional development.
 
In August 2014, the Board denied entitlement to service connection for hypertension, and hearing loss, and remanded the Veteran's claim for entitlement to service connection for peripheral neuropathy for additional development.
 
The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In April 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding that part of the Board's August 2014 decision that denied entitlement to service connection for hypertension. The Court noted that it did not have jurisdiction over the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, as it had been remanded by the Board.

In August 2015, the Board denied entitlement to service connection for peripheral neuropathy of both lower extremities and remanded the issue of entitlement to service connection for hypertension for additional development.  As the required development has been completed, the issue is again before the Board.

In April 2011, the Veteran testified at a RO before a Veterans Law Judge.  A transcript of this hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter informed him that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to the letter, the Board will proceed with the matter on appeal.


FINDINGS OF FACT

The Veteran's hypertension did not have onset during active service was not caused by his active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and VA provided adequate examinations and obtained adequate opinions in this case.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Board initially remanded the Veteran's claim for entitlement to service connection for hypertension in January 2012, in order to provide the Veteran with a VA examination to determine the etiology of his hypertension.  The examination was provided in March 2012.  In August 2014, the Board denied entitlement to service connection for hypertension, based, in part, on the findings of the VA examiner's opinion.  As noted in the introduction to this case, the Veteran appealed this issue to the Court.  A JMR was issued in April 2015, reflecting the parties' findings that the Board had erred in not obtaining a medical opinion as to whether there was a nexus between the Veteran's hypertension and his presumed herbicide exposure.  The JMR specifically noted that, when determining what diseases should be presumed to be related to in-service herbicide exposure, the Secretary is required to take into account reports periodically issued by the National Academy of Sciences (NAS). 38 U.S.C. § 1116(b)(2).  As such, the case was again remanded in August 2015, in order to provide with Veteran with a VA examination to determine whether his hypertension was related to herbicide exposure.  The examination was provided in October 2015.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service connection - analysis

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus or that it is a result of exposure to herbicides in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.' Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 111 3 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).
 
Service connection is presumed for certain diseases based on exposure to Agent Orange.  Veterans who served in Vietnam, such as the Veteran in this case, are presumed to have been exposed to Agent Orange during such service.  Hypertension is not one of those diseases.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(e) (2015).

Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ('nexus'), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.
 
Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
 
Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.
 
With regard to whether the Veteran's hypertension was secondary to his service-connected diabetes mellitus, a March 2012 VA examiner opined that hypertension was not due to or aggravated by diabetes mellitus, type II.  She provided the rationale that objective medical evidence clearly reflected that hypertension had its onset prior to diabetes mellitus, and therefore did not cause diabetes mellitus.  With regard to aggravation, the examiner found that, in review of the Veteran's blood pressure reading, there was no objective evidence that hypertension had been aggravated by diabetes mellitus, as the Veteran was even taken off of one of his hypertension medications.

It was noted in the Veteran's October 2015 VA examination, that the Veteran expressed concern that his hypertension developed in relation to his underlying service-connected lung cancer.  However, the examiner found that medical literature did not support an etiologic association through causation or aggravation between hypertension and lung cancer.
 
The Board finds that, as the VA examiners thoroughly reviewed the evidence of record and provide a rationale for their opinions, they are probative evidence.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  

This probative medical evidence is against granting service connection for hypertension on a theory that his diabetes mellitus or lung cancer caused or aggravated his hypertension.
 
The Board has not ignored the Veteran's opinion that his hypertension is secondary to his service-connected diabetes mellitus or lung cancer.  However, whether diabetes mellitus or lung cancer causes or aggravates hypertension cannot be determined by observation with one's five senses.  Nor is the effect of diabetes or lung cancer on hypertension a simple question answerable by knowledge in the realm of a non-expert.  Rather, the interaction, if any, of diseases is a complex medical question.  The Veteran has not shown that he has any expertise in medical matters.  For these reasons, the Board concludes that the Veteran's opinion as to the effect of his diabetes mellitus or lung cancer on his hypertension is not competent evidence.
 
The medical opinion is the most probative evidence of record as to secondary service connection or aggravation. The Board finds therefore that the preponderance of evidence is against granting VA benefits based on a secondary theory of entitlement.

Now the Board turns to the presumptive theories of entitlement.  Hypertension is not one of the diseases for which service connection can be presumed based on exposure to Agent Orange.  Post-service treatment records show hypertension was first diagnosed in 1999, over ten years after his discharge from active duty.  The evidence does not show that hypertension manifested prior to 1999.  As a result, service connection for hypertension is not warranted on a presumptive basis based on hypertension being a chronic disease.
 
Now the Board turns to a direct theory of entitlement, including a direct theory of causation based on exposure to Agent Orange.
 
For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015). Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm. Id.
 
Service treatment records do not mention hypertension. His blood pressure readings were 138/70 at enlistment and 125/80 at discharge.  There are no service treatment records reflecting diagnosis of or treatment for hypertension.  
 
With regard to entitlement to service connection on a direct basis, the March 2012 examiner opined that the Veteran's hypertension was not due to active service.  She provided the rationale that, while the service treatment records reflected three instances of elevated blood pressure, one was at the time of a motorcycle accident and one was at the time of a visit for an ingrown toenail, and that the Veteran's blood pressure would be expected to be elevated during these times of pain and/or anxiety.  The third instance was during treatment for itching eyes.  The examiner indicated that this elevated reading may have also been due to the situation.  In any event, the examiner noted that service treatment records included "many, many normal blood pressures" after high readings, and that his separation blood pressure was normal.  The examiner found that this indicated that the Veteran did not have a diagnosis of hypertension while on active duty. She also noted that there was no record of the onset of hypertension within two years of release from active duty.  

In addition, in an October 2015 opinion, a VA examiner noted that there was no evidence of a diagnosis of or treatment for hypertension in the Veteran's service treatment records, and that the earliest medical record reflecting a diagnosis of hypertension was dated in 1999, over 10 years after discharge from service.   
She opined that the three borderline blood pressure elevations-130/90, 144/86, and 130/90-were recorded at times of illness/injury, and were interspersed among multiple non-elevated readings within greater than twenty years of service treatment records.   She indicated that transient elevation of blood pressure in such situations was an expected physiologic response.

These examiners thoroughly reviewed the evidence of record and provide a rationale for their opinions with regard to direct service connection.  As such, they are probative evidence.  Stefl, Ardison, Nieves-Rodriguez.  
 
To the extent that the Veteran has contended that his hypertension began during service, the Board finds that, when hypertension began cannot be determined by observation with one's five senses. The onset of hypertension is not a simple question answerable by knowledge in the realm of a non-expert; rather, it is a complex medical question. The Veteran has not shown that he has any expertise in medical matters. For these reasons, the Board concludes that the Veteran's opinion as to the timing of the onset of his hypertension is not competent evidence.
 
The medical opinions of record are the most probative evidence as to when the Veteran's hypertension manifested.

As to the Veteran's contention that his hypertension is due to herbicide exposure in service, although the presumption of service connection based on exposure to Agent Orange does not apply to hypertension, service connection may be granted by proof of each element of service connection, just as with any claim of entitlement to service connection.  See Combee v. Brown, 1039, 1043-44 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

When determining what diseases should be presumed to be related to inservice herbicide exposure, the Secretary is required to take into account reports periodically issued by the National Academy of Sciences (NAS). 38 U.S.C. § 1116(b)(2).  These reports, called "Agent Orange Updates," are issued biannually. Polovick v. Shinseki, 23 Vet.App. 48, 52 (2009).  In these reports, NAS places diseases into one of four categories for the purposes of determining whether a statistical association with that disease and herbicide exposure exists: (1) "Sufficient Evidence of an Association," (2) "Limited or Suggestive Evidence of an Association," (3) "Inadequate or Insufficient Evidence to Determine Whether an Association Exists," and (4) "Limited or Suggestive Evidence of No Association." Id. NAS recommends that diseases placed in the first of these be included among those presumed to be related to herbicide exposure, but recommends against such inclusion if the disease is placed in any of the remaining three categories. Id.

NAS moved hypertension from a category of "inadeqauate or insufficient evidence to determine whether there was an association between herbicides and hypertension" to the category of "limited or suggestive evidence of an association between the compounds of interest and hypertension."  It has remained in that category since.
 
The Board finds that this change is not evidence that the Veteran's hypertension, in this case, was caused by his exposure to Agent Orange during active service.  

In a June 2010 Federal Register notice, VA discussed a study by Kang, et. al. as supporting an association between herbicide exposure and hypertension. See 75 Fed. Reg. 32540, 32549-52 (June 8, 2010).  In the Federal Register notice, VA first explained as follows:
 
In Update 2006, NAS concluded that there was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension." Prior NAS reports concluded that there was inadequate or insufficient evidence to determine whether there was an association between exposure to herbicides and any cardiovascular diseases, including hypertension. Because Update 2006 suggests that the evidence for an association between herbicide exposure and hypertension is stronger than at the time of prior reports, hypertension warrants close consideration.  

75 Fed. Reg. 32540, 32549 (June 8, 2010).
 



Next, VA provided a summary of what is meant by different findings of the NAS:
 
As an initial matter, it must be noted that the NAS finding of "limited or suggestive evidence of an association" does not imply any view by NAS as to whether the scientific evidence establishes a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C. 1116(b). The NAS category of "limited or suggestive evidence" is defined to mean that "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Update 2006, at 11. . . . As NAS noted in a 2007 report, "the IOM limited/suggestive category covers a broad range of epidemiological evidence from relatively weak to strongly suggestive," and the NAS characterization thus cannot be viewed as determinative of the "positive association" determination VA is required to make.  Institute of Medicine, Improving the Presumptive Disability Decision-Making Process for Veterans, at 98 (National Academies Press 2007).  

Id.
 
It then explained the basis for the change in the 2006 Update;
 
For the reasons explained below, VA has determined that a positive association does not currently exist between herbicide exposure and hypertension, but that Update 2006 does identify significant new evidence that warrants careful consideration of hypertension on an ongoing basis.
 
The finding in Update 2006 of "limited or suggestive evidence" for hypertension is based primarily upon one new Vietnam Veteran study, which NAS found to be significant and consistent with results of other lower quality studies. NAS also noted, however, that findings in other studies suggested that hypertension is not associated with herbicide exposure.
 
NAS found that a 2006 study by Kang et al. supported an association between herbicide exposure and hypertension.  That study assessed the incidence of hypertension among 1,499 U.S. Army Chemical Corps (ACC) Veterans who handled or sprayed Agent Orange in Vietnam and a control group of 1,428 Veterans from the same era who did not serve in Vietnam.  The study found no significant difference in the rates of hypertension between the two groups.  However, when analysis was restricted to ACC Veterans who served in Vietnam, Veterans who reported having sprayed herbicides had a higher incidence of hypertension than those who did not report spraying herbicides.  Because there is some evidence that type 2 diabetes, a condition that may cause hypertension, is associated with herbicide exposure, the researchers separately evaluated the risk of hypertension in only non-diabetic ACC Veterans and found that hypertension was associated with herbicide spraying in non-diabetic Veterans.  

Id.
 
The rest of the Federal Register notice explains the limitations of the Kang study and discusses other studies. VA summed up the effect of the study as follows:
 
In summary, the available occupational and environmental studies to date have consistently failed to detect a significant association between herbicide exposure and hypertension. The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant. The primary evidence in favor of an association is the recent study by Kang et al. Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors. Viewing the evidence as a whole and taking into account the considerations discussed above, the Secretary has determined that the credible evidence for an association between hypertension and herbicide exposure is not equal to nor does it outweigh the credible evidence against an association.  Therefore, he has determined that a positive association does not exist. In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension. 

Id. at 32552.
 
These statements in the Federal Register explain why the presumption was not applied to hypertension.  There is no indication that the Veteran was an ACC veteran, the subject of the Kang study. 

In the April 2015 JMR, it was noted that, when determining what diseases should be presumed to be related to inservice herbicide exposure, the Secretary was required to take into account reports periodically issued by the National Academy of Sciences (NAS). 38 U.S.C. § 1116(b)(2).  The Parties agreed that the Board had not taken the reports issued regarding hypertension into account and, therefore, the Board remanded the issue for another examination addressing the NAS reports. 

The opinion was provided in October 2015.  The examiner found that medical literature, to include the NAS reports, did not substantiate a cause and effect relationship between herbicide exposure and the subsequent development of chronic hypertension.  It is noted that beginning with the NAS Veterans and Agent Orange: Update 2006 ("Update 2006") hypertension has been included within the "limited or suggestive evidence" category, rather than the "insufficient evidence" category.  "Limited or Suggestive Evidence of an Association" includes those conditions in which the committee has determined, "Epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The examiner noted that medical literature documented that hypertension was due to a number of risk factors are strongly and independently associated with its development, including age, obesity, family history, and high sodium diet.

The examiner noted that exposure to Agent Orange or its components was not listed among the risk factors which "are strongly and independently associated" with the development of hypertension, and that the Veteran's medical records documented a history of multiple risk factors which were "strongly and independently associated" with the development of hypertension.   She also found that the Veteran hypertension had its onset as the Veteran grew older and gained weight.  The Veteran had reported that details of his family medical history were not known; however, the examiner noted that he had reported his brother had died of "heart failure" and that hypertension was a major risk factor for heart failure.  Therefore, the examiner opined that, based upon current information, it was most likely that Veteran's hypertension developed due to factors other than his exposure to herbicides while on active duty in Vietnam.

The VA examiner reviewed the evidence of record, noting the risk factors the Veteran had for developing hypertension, and concluded that hypertension was more likely to be related to his other risk factors than it was to be related to his presumed exposure to herbicides in service.  In so doing, the examiner provided analysis of the NAS reports and categorization of hypertension as it related to herbicide exposure.  The Board finds that this opinion is probative evidence against the Veteran's claim.

The Veteran's request for service connection for hypertension based on exposure to Agent Orange is not competent evidence of the basis of the claim.  There is no competent evidence in this case linking the Veteran's hypertension to exposure to Agent Orange.  For these reasons, the Board finds that service connection cannot be granted based on such exposure.
 
For these reasons and bases discussed above, the Board concludes that the preponderance of evidence is against the claim for service connection for hypertension.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


